DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               GLEN W. DAVIS,
                                 Petitioner,

                                       v.

                          STATE OF FLORIDA,
                             Respondent.

                               No. 4D14-3721

                           [February 18, 2015]

   Petition alleging ineffective assistance of counsel to the Circuit Court
for the Nineteenth Judicial Circuit, Okeechobee County; Sherwood
Bauer, Judge; L.T. Case No. 472011CF000654A.

   Glen W. Davis, Jasper, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Laura Fisher,
Assistant Attorney General, West Palm Beach, for respondent.

PER CURIAM.

   In response to this Court’s order to show cause, the State
acknowledges that our decision in Wimberly v. State, 39 Fla. L. Weekly
D1884 (Fla. 4th DCA Sept. 3, 2014), requires remand. For the same
reasons discussed in Wimberly, we conclude that appellate counsel was
ineffective in failing to argue fundamental error regarding the flawed
attempted voluntary manslaughter jury instruction.

   The petition alleging ineffective assistance of appellate counsel is
granted. Because a new appeal would be redundant, we vacate the
attempted second-degree murder conviction and remand for a new trial.

   Petition granted.

MAY, CIKLIN and LEVINE, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.